Citation Nr: 9912187	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-22 623	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee





THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).




INTRODUCTION

The veteran served on active duty from December 1969 to 
August 1971.  He served in Vietnam from October 1970 to 
August 1971.  His awards and decorations include the Air Crew 
Badge and Air Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The case was previously before the Board in September 1997, 
when it was remanded for records and examination of the 
veteran.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was engaged in combat during his active 
military service.  

3.  The veteran does not have post traumatic stress disorder 
(PTSD).  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1154, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO has received new and material evidence which was not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  The claim has been reopened and will be 
considered on the basis of all evidence both old and new.  
38 U.S.C.A. § 5108 (West 1991).  

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  See Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

The primary question in this case is whether the veteran has 
PTSD.  

The veteran's service personnel records show that he was a 
helicopter repairman and served with the 361st Aviation 
Company in Vietnam.  During that time he was awarded the Air 
Crew Badge and Air Medal.  In a letter dated in July 1971, 
the veteran's commanding officer noted that the veteran had 
served as a crew chief but was subsequently transferred to 
maintenance and service units.  The veteran has provided 
credible testimony, in a December 1987 RO hearing, and other 
statements of serving aboard helicopters in combat.  In a 
report dated in February 1997, the U.S. Army & Joint Services 
Environmental Support Group confirmed that the veteran's unit 
was an escort unit flying gunships in support of various 
combat operations.  The aircraft took a substantial amount of 
fire and sustained damage in various operations and one was 
lost to a ground attack.  There were also losses of crew 
members.  The Board concludes that the veteran was in combat 
and that the claimed stressors events have been verified.  

However, stressful combat experiences do not establish the 
existence of a current disability or relate the current 
disability to service.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  While the provisions of 38 U.S.C.A. § 1154 (b) 
(West 1991) support the occurrence of stressors, they do not 
establish a current diagnosis or link it to the combat 
experience.  See Caluza v. Brown; 7 Vet. App. 498 (1995).  

At the December 1987 RO hearing, the veteran testified of the 
symptoms he experienced during and after service.  This was 
competent and credible testimony as to his experiences in 
service and what he felt during and after service.  However, 
as a lay witness, he does not have the medical training or 
experience to diagnosis the symptoms during service as a 
chronic disorder; nor does he have the medical expertise to 
diagnosis continuing post service symptoms as manifestations 
of an acquired psychiatric disability.  38 C.F.R. § 3.303(b) 
(1998).  See also Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  

The veteran's lay testimony is not enough to establish a 
current disability.  The presence of a current disability 
requires a diagnosis from trained medical professionals.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this 
case, there are diagnoses which support the claim, so the 
claim is well grounded.  See Caluza, Cohen.  The Board must 
now proceed to weigh the evidence which supports the claim 
and the evidence against the claim.  

A diagnosis of PTSD is supported by records made in 1993.  

The veteran was hospitalized at a VA Medical Center (MC) for 
approximately a month and a half in August and September 
1993, for treatment in a PTSD program.  Mental status 
examination showed a basically euthymic mood and other normal 
findings.  He complained of an inability to relax and 
frequently felt tense with increased motor activity.  
Psychological testing was considered to present a valid 
profile.  One scale supported a diagnosis of PTSD while 
another was within the normal range.  During the program, he 
made progress in the control of his emotions and behavior, 
but continued to have some anxiety.  He had some mild 
difficulty sleeping and was given medication for nightmares.  
His mood was stable, he slept well and was less anxious.  He 
completed the program successfully and psychiatric follow-up 
was recommended.  The diagnoses were PTSD, poly substance 
abuse in remission, and alcohol dependency in remission.  

The veteran went to a VA clinic for outpatient treatment and 
was given PTSD test in October 1993.  The notes do not 
provide a diagnosis of PTSD but make supportive references to 
it.  An October 7, 1993 note refers to psychological/PTSD 
adjustment issues.  An October 22, 1993 note contains an 
assessment that it appeared the veteran had fairly severe 
PTSD according to the two tests he took, anger management was 
emphasized.  

There are other VA clinical notes of record which discuss 
various symptoms and their treatment without offering a 
diagnosis.  There are also VA and private medical records 
which discuss the veteran's physical disabilities.  

The remainder of the records are against the claim.  

The service medical records contain the report of a mental 
status examination in July 1971.  It was within normal 
limits.  The separation examination report of the same date 
shows the veteran's psychiatric status was normal.  

In July 1971, the veteran's commander recommended that the 
veteran's character and behavior disorder, paranoid 
personality, rendered him unsuitable for military service.  

A personality disorder is not a disability within the meaning 
of the laws providing compensation benefits.  38 C.F.R. 
§§ 3.303(c), 4.9 (1998).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996).   

The veteran was in a VAMC for almost 3 months from early 
January 1973 to late March 1973.  The diagnoses were multiple 
drug abuse and character disorder, possible antisocial 
personality.  He told of being deserted by parents during his 
childhood and raised by an elderly grandmother, without 
significant male figures in his life.  He began using heroin 
in service.  After service, he used numerous controlled 
substances and had multiple arrests.  Mental status 
examination disclosed an anxious mood, which was attributed 
to the situation.  Psychological testing was interpreted by 
the doctors as definitely pointing toward a sociopathic 
personality.  The report specified that the veteran exhibited 
many of the points brought out by the psychologic testing.  
This is significant in weighing evidence.  Here, we see that 
the medical personnel confirmed that the veteran exhibited 
personality defects during his hospitalization.  There is no 
report of the veteran exhibiting manifestations specific to 
PTSD during the 1993 hospitalization.  Other than the use of 
drugs in service, there were no complaints relative to his 
service experiences.  

The law specifies that no compensation shall be paid if the 
disability is the result of the person's own willful abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110 (West 1991).  

The report of the March 1973 VA psychiatric examination also 
noted the veteran's previous history.  His drug abuse had 
included the use of LSD and he was still having 
hallucinations, seeing colors and having flashbacks.  There 
was no indication of flashbacks related to service.  All of 
his interpersonal relationships were fraught with 
frustration, as he was unable to accept or give affection.  
He had an addiction problem.  He tended to be hyperactive, 
restless, somewhat anxious and tense, and markedly 
emotionally unstable.  He came from an extremely poor 
background without adult identification.  He had extremely 
poor impulse control, alternating moods, insecurity and was 
quite frightened.  He used drugs to fulfill the void in 
interpersonal relationships.  The diagnosis was an 
emotionally unstable personality associated with drug 
addiction and sociopathic traits.  

In September 1977, the veteran sustained multiple trauma, 
including a back injury, in an automobile accident.  

A VA medical certificate, dated in February 1986, shows the 
veteran sought treatment for severe emotional problems 
claimed to be secondary to his service in Vietnam.  He was 
noted to be very nervous and agitated.  The initial diagnosis 
was a paranoid psychosis.  

The report of the July 1986 VA psychiatric examination shows 
the veteran complained of his back and nerves.  He reported a 
problem with drug abuse in Vietnam and after service with 
multiple arrests.  As to his Vietnam experiences, the veteran 
recalled a co-pilot with his brains blown out.  He said that 
he was on edge the entire time he was there and the only way 
he could cope was to use drugs.  News and helicopters 
reminded him of Vietnam.  His appetite was not good and he 
did not sleep well.  The doctor concluded that that "the 
primary problem that developed in Vietnam, that is dependency 
on drugs."  The drug problem had persisted and the veteran 
had been in prison several times for possession and selling 
illegal substances.  He had not worked since 1979 due to his 
back injury.  There was no diagnosis of PTSD.  

The veteran was hospitalized at a VAMC in January and 
February 1987.  The diagnoses were opioid dependence with 
marijuana, sedative, cocaine and hallucinogen abuse.  The 
report noted a long history of antisocial behavior.  Mental 
status and sensorium were not remarkable, except for poor 
judgment and insight.  There were no complaints or findings 
related to active service and no diagnosis of PTSD.  

In December 1987, a private physician, Robert A. Burns, M.D., 
"recommended that this individual be reconsidered for 
disability ... for post Vietnam nervous disorder."  In April 
1988, Dr. Burns wrote, "He stated he suffered from diabetes 
mellitus and post-Vietnam stress syndrome.  He requested a 
letter be mailed to the Veterans Administration."  Dr. Burns 
further stated, "He has ... made application to a VA center in 
Augusta for post-Vietnam stress syndrome."  In both letters, 
the doctor acknowledged the veteran's claims and avoided 
supporting them.  In neither letter did Dr. Burns express a 
medical opinion that the veteran had PTSD or post-Vietnam 
stress syndrome.  The doctor did clearly express as to a 
diagnosis.  "It is felt that patient has tranquilizer abuse 
and probable alcohol abuse.  He may abuse other drugs 
including narcotics."  

In July 1998, the veteran was specifically examined to 
determine if he had PTSD.  He provided a history consistent 
with other reports and records.  The diagnosis was mood 
disorder NOS (not otherwise specified), mild and chronic; 
poly substance abuse episodic, in remission; and personality 
disorder NOS, moderate.  The report contains a detailed list 
of PTSD symptoms which is approximately three pages long, in 
which the examiner specified which PTSD symptoms were absent 
and which were present, describing them.  The doctor 
concluded that the veteran "does not fulfill the criteria 
for PTSD..."  

Analysis

While there is some support for a diagnosis of PTSD in 1993, 
the diagnoses made at that time are outweighed by a much 
larger body of evidence before and after the 1993 diagnosis.  

The testing done at the outpatient clinic in October 1993 
consisted of the veteran's responses to statements.  Those 
responses reflect his claim position at that time.  One test 
provided the answer ranges for various degrees of disability 
so the veteran could grade himself.  While they are presented 
in a test format, these self endorsements as to the severity 
of the disability are little more probative than the 
veteran's testimony and other statements.  

The report of the 1993 hospitalization does shows 
symptomatology which could be associated with a wide variety 
of disorders.  38 C.F.R. § 4.130 (1998).  There is no report 
of medical personnel observing symptoms specific to PTSD.  
More importantly, the symptoms observed in 1993 had different 
diagnoses before and afterward.  Also, the 1993 
hospitalization did not address the specific manifestations 
of PTSD.  These were considered in the July 1998 examination, 
which concluded that the veteran did not meet the criteria 
for that diagnosis.  Specifically, the July 1998 examination 
report dedicated approximately 3 full pages to determining 
which PTSD related symptoms the veteran did or did not have.  
Based on these detailed findings, the physician concluded 
that the veteran's disability did not meet the criteria for a 
diagnosis of PTSD.  Because the findings before and after the 
1993 diagnoses are more substantially more detailed, they are 
substantially more probative.  The preponderance of evidence 
is against the claim and establishes that the veteran does 
not have PTSD.  38 U.S.C.A. § 5107(b) (West 1991).  Service 
connection for PTSD must be denied because the veteran does 
not have the disability.  


ORDER

Service connection for PTSD is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 

